DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2022, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites a Graphics Processing Unit (GPU), including, one or more frame buffers; an integrated encoder/decoder coupled to at least one frame buffer comprising embedded logic for encoding and decoding at least one of image data and video content; and an integrated network interface controller (NIC) coupled to the integrated encoder/decoder.  The specification fails to provide any discussion, drawing, explicitly/implicitly,  concerning the claimed limitation recited.
Regarding claim 11, the cites a method implement on a graphic card comprising:  generating video frame content and buffering the video frame content in the one or more frame buffers on the GPU; one of, encoding the video frame content using a video codec integrated on the GPU to generate encoded video content; and packetizing, using the integrated NIC, the encoded video content to generate a stream of packets and transmit the stream of packets outbound to a network coupled operatively coupled to an output port on the integrated NIC; or encoding tiles of video frame content using an image tile encoder integrated on the GPU to generate encoded video tiles; and packetizing, using the integrated NIC, the encoded video tiles to generate a stream of packets and transmit the stream of packets outbound to a network coupled operatively coupled to an output port on the integrated NIC. The specification fails to provide any discussion, drawing, explicitly/implicitly, concerning the claimed limitation recited.
Regarding claim 16, the claim recites cloud game server, comprising: a first board having a plurality of expansion slots or connectors; a central processing unit (CPU) mounted to the first board or to a second board installed in an expansion slot or coupled to a mating connector on the first board; main memory, comprising one or more memory devices communicatively coupled to the CPU;a) one or more network adapter cards installed in a respective expansion slot; or b) one or more Network Interface Controller (NIC) chips, mounted to the first or second board; and a plurality of graphics cards installed in respective expansion slots or coupled to respective mating connectors on the first board, each graphics card comprising, a Graphics Processing Unit (GPU), including, one or more frame buffers; an integrated encoder/decoder coupled to at least one frame buffer comprising embedded logic for encoding and decoding at least one of image data and video content; and an integrated network interface controller (NIC) coupled to the integrated encoder/decoder; graphics memory, coupled to the GPU or integrated on the GPU; at least one network port, coupled to the integrated NIC; and an Input/Output (I/O) interface, coupled to the GPU.  The specification fails to provide any discussion, drawing, explicitly/implicitly,  concerning the claimed limitation recited.
The specification, however, is specifically directed to methods and apparatus for optimizing device power and efficiency based on host-controlled hints prior to low-power entry for PCI Express blocks and components where apparatus comprising a data structures containing low-power state capability information mapping one or more fine-grained low-power states for each of at least one of an L0s, L1, L1.1, and L1.2 PCIe-defined low-power state are stored on a PCIe device coupled to a Host via a PCIe link.  In order to satisfy the written description requirement set forth in § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.  In the instant case, the applicant’s specification fails to provide any detail with regard to the claimed invention.  The claims is therefore rejected for failing to comply with the written description requirement.
Claims 2-10, 12-15, 17-20 are dependent upon claims 1, 11, 16 respectively and are therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,776,993 to Hobbs teaches a Host computer system 100 includes processor and GPU sub-system 130 and its associated processor memory 132, connected via data connection 150 to display encoder module 134. Display encoder module 134 is connected to display encoder memory 136 by data connection 152. Processor and GPU sub-system 130 includes one or more central processing units (CPUs) optionally coupled with one or more graphics processing units (GPUs) and may also be connected to network 104, for example using connection 156 illustrated. In the embodiment, display encoder memory 136 incorporates multiple independent frame buffers, including frame buffer memory areas 140, 142, 144 and 146 shown. Frame buffer memory areas 140, 142, 144 and 146 each have a pixel resolution and size based on the attributes of one or more associated remote displays and therefore each framebuffer may have different pixel resolution and dimensions. Other configurations of display encoder memory with more or fewer frame buffers are also feasible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115